                                                                  BENJAMIN C. JENSEN

                                                                  280 Trumbull Street
                                                                  Hartford, CT 06103-3597
                                                                  Main (860) 275-8200
                                                                  Fax (860) 275-8299
                                                                  bjensen@rc.com
                                                                  Direct (860) 275-8236



Via ECF


May 10, 2019

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

Re: Medacist Solutions Group, LLC v. CareFusion Solutions, LLC
    Case No. 1:19-cv-01309-JMF

Dear Judge Furman:

Pursuant to Rule 1(E) of Your Honor’s individual rules, Plaintiff Medacist Solutions Group,
LLC requests a short adjournment of the initial pretrial conference which was rescheduled by
order dated May 9, 2019 (Dkt. No. 28) to occur on May 16, 2019 at 3:00 p.m. Counsel for
Plaintiff has a scheduling conflict on May 16th that cannot be moved. Counsel for Defendant
CareFusion Solutions, LLC consents to this request and the parties have not previously
requested an adjournment of this conference. The May 16, 2019 initial pretrial conference is the
next scheduled appearance before the Court.

Plaintiff’s counsel has conferred with Defendant’s counsel and both parties are available for a
rescheduled initial pretrial conference on the following dates: May 21, May 29 or May 30
(afternoon only).

Thank you for your consideration of this request.

Respectfully submitted,



Benjamin C. Jensen

cc:        Counsel of record
